     Case 1:19-cr-00004-WFK Document 2 Filed 12/10/18 Page 1 of 6 PageID #: 5

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District ofNew York

AB:FJN                                            271 Cadman Plaza East
                                                  Brooklyn, New York 11201

                                                  December 10,2018

By Email and ECF


The Honorable Steven L. Tiscione
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Ronell Watson
                       Magistrate Docket No. 18-M-l 191


Dear Judge Tiscione:

              The defendant Ronell Watson is scheduled to be arraigned today on the above-
referenced complaint. For the reasons set forth below, the government respectfully submits
that the Court should enter a permanent order of detention because there is a presumption of
detention due to the nature ofthe charges, and the defendant presents both a danger to the
community and a risk offlight.

I.      Background


               As alleged in the complaint, the defendant was arrested on Saturday evening
after he attempted to murder an on-duty FBI agent(the "FBI Agent") by repeatedly firing
gun shots at the agent. According to surveillance video recovered from the scene, the FBI
Agent was parked in an unmarked car on Canarsie Road. The defendant parked his car near
the front ofthe FBI Agent's car, partially obstructing the FBI Agent's ability to drive
forward. The defendant then exited his car and approached the driver side door ofthe FBI
Agent's car with one hand inside the front pocket of his hooded sweatshirt. The FBI Agent
then began to maneuver his car around the defendant's car. As he did so, the defendant
pulled out a firearm and begin firing at the FBI Agent as the FBI Agent drove away. The
FBI Agent was hit by at least one round and suffered a gunshot wound to his torso. The FBI
Agent then exited his car, drew his firearm, and returned fire at Watson. The FBI Agent
struck Watson with at least one round and Watson fled the scene in his car.

               The defendant then left his car at a nearby auto body shop and sought
treatment for his wounds at Kingsbrook Jewish Medical Center. At the hospital, the
defendant falsely told law enforcement officers that he had been a bystander victim of a
      Case 1:19-cr-00004-WFK Document 2 Filed 12/10/18 Page 2 of 6 PageID #: 6




gunfight between other individuals. Law enforcement officers at the hospital then overheard
the defendant call a female, believed to be Molissa Gangapersad ("Gangapersad"), and told
her, in sum and substance and in part, to go to the house and "get the jewelry and get rid of
it." The investigation revealed that the defendant and Gangapersad are in a romantic
relationship and live together.

               Law enforcement officers then responded to the defendant's and
Gangapersad's shared residence. Gangapersad agreed to a voluntary interview and falsely
told FBI agents that she had not seen the shooting. After being confronted with surveillance
video showing that Gangapersad was on her front porch during the shooting, and in a
position to view the shooting, Gangapersad admitted that she had seen the incident. A search
ofthe residence, pursuant to a search warrant, revealed approximately 1.5 lbs. of marijuana,
$15,000 in cash, and large amounts ofjewelry in the defendant and Gangapersad's shared
bedroom. The investigation further revealed that the defendant is associated with the Crips
street gang.'

              The defendant is presently charged in a complaint alleging:(1)attempted
murder of a federal officer, in violation of 18 U.S.C. § 1114, and(2)using, and discharging a
firearm during and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c).^

II.      Legal Standard


                Under the Bail Reform Act, Title 18, United States Code, Section 3141,^
seq.. federal courts are empowered to order a defendant's detention pending trial upon a
determination that the defendant is either a danger to the community or a risk offlight. See
18 U.S.C. § 3142(e)(a judicial officer "shall" order detention if"no condition or
combination ofconditions would reasonably assure the appearance ofthe person as required
and the safety of any other person and the community"). A finding of dangerousness must
be supported by clear and convincing evidence,^United States v. Ferranti. 66 F.3d 540,
542(2d Cir. 1995); United States v. Chimurenga. 760 F.2d 400,405(2d Cir. 1985), while a
finding of risk of flight must be supported by a preponderance ofthe evidence,      United
States V. Jackson. 823 F.2d 4,5(2d Cir. 1987); Chimurenga. 760 F.2d at 405.




        'For example, a photograph provided by an associate ofthe defendant shows a
photograph posted by the defendant to his Instagram account. In that photograph, the
defendant is holding a blue bandana, which is an item that is associated with the Crips.
Moreover, the photograph is captioned "Happy CDaY to my boi," which is believed to be
shorthand for "Happy Crips Day." (See Exhibit A).

         ^ Gangapersad is also being arraigned today on charges of lying to FBI agents in
connection with the investigation ofthe shooting described herein, in violation of 18 U.S.C.
§ 1001.
   Case 1:19-cr-00004-WFK Document 2 Filed 12/10/18 Page 3 of 6 PageID #: 7




              The Bail Reform Act lists the following factors to be considered in the
detention analysis:(1)the nature and circumstances ofthe offenses charged;(2)the weight
ofthe evidence against the defendant;(3)the defendant's history and characteristics; and(4)
the nature and seriousness ofthe danger to any person or the community that would be posed
by the defendant's release.     18 U.S.C. § 3142(g). As discussed below, all ofthese
factors weigh heavily against pretrial release.

III.   The Court Should Enter a Permanent Order of Detention for the Defendant

       A.     The Nature and Circumstances ofthe Offense Charged and the Defendant


                The charged offense is extremely serious; the defendant is charged with
attempting to kill a federal agent. The charged offense involves efforts by the defendant to
cause the death of an FBI Special Agent by repeatedly shooting at him with a firearm. In
listing the "nature and circumstances ofthe offense charged" as a criterion in the detention
analysis, the Bail Reform Act specifically provides that the Court is to consider whether the
crime charged is, among others, a crime of violence. See 18 U.S.C. § 3142(g)(1). The
charged offenses unquestionably fall within this category, and this is precisely the type of
incident where the serious nature ofthe crimes should counsel against release.

                Moreover, the charged offenses carry a maximum sentence of life
imprisonment and a mandatory minimum of 10 years' imprisonment. S^ 18 U.S.C. § 924(c)
(calling for a mandatory minimum sentence of 10 years consecutive to the sentence imposed
on other charges and a maximum sentence of life); 18 U.S.C. § 1114(incorporating
punishment for attempted murder in violation of 18 U.S.C. § 1113). The prospect of a
lengthy term ofincarceration, coupled with the strength of the evidence as set forth in the
criminal complaint and herein, confirms the defendant's serious risk offlight.

               Additionally, the defendant has been arrested at least 11 times for narcotics
trafficking, grand larceny, resisting arrest, and other offenses. Though the government is not
currently aware ofany criminal convictions, the brazenness and precision ofthe attack in the
case strongly suggests that the defendant is familiar with firearms and has utilized them
before. Moreover, a records check reveals that the defendant is not licensed to carry a
firearm in New York City. As such, the defendant committed the crimes with an illegally
obtained firearm.

       B.     The Weight ofthe Evidence


                The weight ofthe evidence against the defendant is extremely strong. The
shooting incident was captured on multiple video cameras, including at least one camera
from the defendant's own residence. Video surveillance also captured the defendant getting
rid of his car and arriving at the hospital to seek treatment for gunshot wounds, providing
further corroboration that he was the shooter.
      Case 1:19-cr-00004-WFK Document 2 Filed 12/10/18 Page 4 of 6 PageID #: 8




              Accordingly, the evidence against the defendant is extremely strong, and this
factor weighs heavily in favor of a finding that the defendant is both a danger to the
community and a flight risk.

         C.    The Danger to the Communitv Posed bv the Defendant's Release

              The defendant would unquestionably pose a significant danger to the
community if released on bond. Not only did he attempt to murder an FBI Special Agent on
Saturday, but he did so without any legitimate provocation. Fortunately, the victim in this
case was an armed law enforcement officer who was able to defend himself. But for his
training, experience, and quick reaction to drive away and return fire, the agent could have
easily been killed. The defendant simply cannot be trusted to be released into the
community.

IV.      Conclusion


                For all ofthe foregoing reasons, the defendant should be detained pending
trial. The defendant is charged with extremely serious offenses that carry a maximum
sentence of life imprisonment. The government respectfully submits that no condition or
combination of conditions will assure the safety ofthe community,the defendant's return to
court, or his compliance with the court's directives, and the Court should thus enter a
permanent order of detention pending trial.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney




                                                   Francisco J. Navarro
                                                  Assistant United States Attorney
                                                  (718)254-6007

cc:      Clerk of Court(by ECF and hand)
Case 1:19-cr-00004-WFK Document 2 Filed 12/10/18 Page 5 of 6 PageID #: 9




                         EXHIBIT A
      Case 1:19-cr-00004-WFK Document 2 Filed 12/10/18 Page 6 of 6 PageID #: 10




                                                                                        \i< ■

                                                                                                * *'




1.:




         u
                                                                                  N''




      <:? Q V                                                   R

                                Happy CDaY to my boi ^@

      ■yiew all 3 cq.mments.

       f^:i          Q             ©;K
